
	
		II
		110th CONGRESS
		1st Session
		S. 488
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2007
			Mrs. Dole (for herself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To revise the boundary of the Carl Sandburg Home National
		  Historic Site in the State of North Carolina, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Carl Sandburg Home National
			 Historic Site Boundary Revision Act of 2007.
		2.Carl sandburg
			 home national historic site boundary revisionPublic Law 90–592 (16 U.S.C. 461 note; 82
			 Stat. 1154) is amended—
			(1)by redesignating
			 section 3 as section 4; and
			(2)by inserting
			 after section 2 the following:
				
					3.Acquisition of
				additional land
						(a)In
				generalThe Secretary of the Interior (referred to in this
				section as the Secretary) may acquire from willing sellers by
				donation or purchase with donated or appropriated funds not more than 115 acres
				of land (including any improvements to the land) or interests (including
				conservation easements) in land contiguous to the Carl Sandburg Home National
				Historic Site (referred to in this section as the Historic Site)
				for inclusion in the Historic Site.
						(b)Visitor
				centerNot more than 5 acres of land acquired under subsection
				(a) may be used for—
							(1)a visitor and
				education center; and
							(2)a visitor parking
				area.
							(c)Boundary
				revisionOn acquisition of any land or interest in land under
				subsection (a), the Secretary shall revise the boundary of the Historic Site to
				reflect the acquisition.
						(d)AdministrationAny
				land acquired by the Secretary under subsection (a) shall be administered by
				the Secretary as part of the Historic Site.
						(e)Applicable
				lawSections 302, 303, and 304 of the National Parks and
				Recreation Act of 1978 (Public Law 95–625; 92 Stat. 3467) shall apply to the
				acquisition of land under subsection (a) and the boundary revision under
				subsection (c), except that the reference in section 302 of that Act to the
				date of enactment shall be considered to be a reference to the date of
				enactment of the Carl Sandburg Home National Historic Site Boundary Revision
				Act of
				2007.
						.
			
